Title: To Benjamin Franklin from Marc Le Fort, 23 February 1780
From: Le Fort, Marc
To: Franklin, Benjamin


Monsieur
du 23e. fevrier 1780.
N’aiant receu aucune reponse à la lettre que nous primes la liberté de vous adresser pour le Sr. Ante. Gautier et à touttes celles que lui avons ecrit par cinq voyes differentes, nous prenons derechef la liberté de recourir à vos Bontés et Vous prier de faire passer lincluse à la Virginie à quelque personne sure pour etre remise au Sr. Gautier. Nous avons eté informés voye de la Martinique indirectement que le Sr. Gautier avoit eté obligé de se rendre à Philadelphie aupres de Monsieur Gerard pour pouvoir terminer touttes ses difficultés avec le Capne. Collineau à quoi il avoit eu le bonheur de parvenir, et que ensuite il etoit retourné en Virginie pour conclure et terminer l’arrangement.
Nous sommes dans la plus grande inquietude de ne recevoir point de lettres directement il faut quil n’en arrive plus de navires en Europe, la derniere qui nous est parvenue du Sr Gautier est en date du 17 janvier;

Excusés nous Vous en prions tant d’importunité, et Daignés agrèer les sentimens de la respectueuse Consideration avec laquelle nous sommes Monsieur Vos très humbles & obts serviteur,
ppre. de Mr faure Douneau & Cie.Le Fort
 Notation: Le fort Marseille Le 17. may 1779.